Title: From Thomas Jefferson to Jones & Howell, 15 July 1803
From: Jefferson, Thomas
To: Howell, Jones &


          
            
              Gentlemen
            
            Washington July 15. 1803.
          
          Be pleased to forward for me without delay, to the care of Gibson & Jefferson of Richmond 2½ Cwt of iron in flat bars, of the toughest quality, and 5. Cwt of a harder quality in bars ¾ I. square. Accept my salutations & best wishes.
          
            
              Th: Jefferson
            
          
          
            P.S. mr Barnes will remit you 309.42 D in the beginning of the ensuing month for the last supply of rod.
          
        